Title: From Alexander Hamilton to Samuel Lewis, Sr., 24 June 1799
From: Hamilton, Alexander
To: Lewis, Samuel, Sr.


          
            Sir,
            New York June 24th. 1799
          
          I have received your letter of the 22d. inclosing two others to the Paymasters of the 12th. & 13th. Regts. which I have accordingly forwarded.
          I received a few days since two letters to the Same persons from the Secy. of War, which I understood likewise contained money. I presume there is no mistake.
          With — Consideration &c
          Saml. Lewis Jr. Agt. to W.D.
        